IN THE SUPREME COURT OF THE STATE OF DELAWARE


THE WILLIAMS COMPANIES, INC., §
ALAN S. ARMSTRONG, STEPHEN §
W. BERGSTROM, NANCY K. BUESE, §
STEPHEN I. CHAZEN, CHARLES I. §
COGUT, MICHAEL A. CREEL, VICKI §
L. FULLER, PETER A. RAGAUSS,        §
SCOTT D. SHEFIELD, MURRAY D. §                  No. 139, 2021
SMITH, WILLIAM H. SPENCE, AND §
COMPUTERSHARE TRUST                 §
COMPANY, N.A.,                      §           Court Below: Court of Chancery
                                    §           of the State of Delaware
      Defendants Below, Appellants, §
                                    §
      v.                            §           C.A. No. 2020-0707
                                    §
STEPHEN WOLOSKY AND CITY OF §
ST. CLAIR SHORES POLICE & FIRE §
RETIREMENT SYSTEM,                  §
                                    §
      Plaintiffs Below, Appellees.  §


                            Submitted: October 20, 2021
                            Decided:   November 3, 2021


Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR                                and
MONTGOMERY-REEVES, Justices, constituting the Court en Banc.

                                       ORDER

      Now this 3rd day of November, 2021 having considered this matter on the briefs

and oral arguments of the parties and the record below, and having concluded that the same

should be affirmed on the basis of and for the reasons assigned by the Court of Chancery

in its Memorandum Opinion dated February 26, 2021, its Implementing Order dated March

4, 2021, and its Final Order and Judgment dated April 23, 2021;
      NOW, THEREFORE, IT IS ORDERED that the decisions of the Court of Chancery

be and the same hereby are, AFFIRMED.

                                    BY THE COURT:



                                    /s/ Karen L. Valihura
                                    Justice